Mr. Justice Huger
delivered the opinion of the Court.
,. The proceedings of the court would be extremely embarrassed, if not altogether arrested, were the absence of one of the attorneys, without permission, to be regarded as sufficient to entitle him to set aside the proceedings of the court after the verdict yvas signed and delivered to the clerk. The affidavit for postponement in this case was permitted to be read, to enable the Judge to ascertain if the defendant could make out such a case as would autho-rise a departure from the long establised rules of the Court. The affidavit, however, so far froth furnishing sufficient grounds for setting aside the proceedings in their then state, disclosed such laches* on the part of the defendant, that had not the case been submitted to the jury, A continuance could not have been had.
The motion must therefore be refused.
Justices Nott, Cokock, Gantt and Richardson, concurred-